

117 S2512 IS: Supreme Court Ethics Act
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2512IN THE SENATE OF THE UNITED STATESJuly 28, 2021Mr. Murphy (for himself, Mr. Markey, Mr. Durbin, Ms. Cortez Masto, Ms. Hirono, Ms. Klobuchar, Ms. Duckworth, Mr. Blumenthal, Mr. Wyden, Mr. Casey, Mrs. Feinstein, Mr. Merkley, Mr. Leahy, Ms. Baldwin, Mr. Booker, Mr. Menendez, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide for a code of conduct for justices and judges of the courts of the United States.1.Short titleThis Act may be cited as the Supreme Court Ethics Act.2.Code of conduct(a)In generalChapter 57 of title 28, United States Code, is amended by adding at the end the following:964.Code of conductNot later than 1 year after the date of the enactment of this section, the Judicial Conference of the United States shall issue a code of conduct, which applies to each justice and judge of the courts of the United States, except that the code of conduct may include provisions that are applicable only to certain categories of judges or justices..(b)Technical and conforming amendmentThe table of sections for chapter 57 of title 28, United States Code, is amended by adding after the item related to section 963 the following:964. Code of conduct..